DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. 
Applicant argues on pgs. 12-15 that “Accordingly, Boatman is clear that the source of fluid pressure is not the expansion of the inner balloon; rather, the fluid pressure comes from fluid delivery into the annular space between the inner and outer balloons…. Therefore, Applicant respectfully submits that the inner balloon of Boatman is not exerting pressure upon the fluid by expanding; to the contrary, the inner balloon of Boatman is designed to exist in a static state in which its tapered surface provides resistance against a particular fluid delivery pressure such that the result is an even delivery of therapeutic agent through the holes in the outer balloon.”  The Examiner respectfully disagrees and first notes that, as presently claimed, the claim does not require that the inner balloon provides all of the pressure necessary to force fluid through the perforations.  Secondly, the examiner notes that the inner balloon of Boatman is not explicitly designed to exist in a static state, as alleged by Applicant.  Paragraph 58 of Boatman discloses that the therapeutic agent can be injected into the space between the inner and outer balloons while the inner balloon is being expanded.  In this configuration, the inner balloon would expand and, thus, decrease the area between the outer surface of the inner balloon and the outer balloon.  This progressively 
Applicant further argues that Boatman does not teach or disclose the limitation regarding exerting pressure from the first balloon to press the perforations of the second balloon into direct contact with the target site of the body lumen (pg. 11 of the Remarks).  As seen in fig. 4 of Boatman, the distal end of the inner balloon, when fully expanded, presses the second balloon into direct contact with the vessel wall.  As presently claimed, the claim does not require the inner balloon to be in contact with all perforations.
Comparing Applicant’s invention to Boatman, it is clear that the difference arises in the configuration of the inner balloon.  It is recommended to amend the claim language of both independent claims to relate that a majority of a length of the inner balloon can exert a pressure against the perforations (or some similar-type amendment) to overcome the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 11-15, 17-19, 21, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatman (US 20090254064) in view of Steffen (US 20170050002).
Regarding claim 1, Boatman discloses a drug delivery system (fig. 1), comprising: 
a catheter (22 in fig. 1) having a proximal end (fig. 1), a distal end (fig. 1), a first balloon at the distal end (40 in fig. 3) and a second balloon at the distal end (42 in fig. 3), 

Boatman further discloses a first port (34 in fig. 1) and a second port (32 in fig. 1) which are connectable to a source of inflation fluid and injection fluid, respectively.  However, Boatman does not explicitly teach or disclose a first fluid delivery reservoir of a first volume; a second fluid delivery reservoir of a second volume; wherein the first fluid delivery reservoir is in fluid communication with the first balloon and the second fluid delivery reservoir is in fluid communication with the second balloon.
Steffen teaches a similar system (fig. 1) having a first balloon (75 in fig. 16) and a second balloon (70 in fig. 16).  Steffen further teaches a first fluid delivery reservoir of a first volume (101 in fig. 17); a second fluid delivery reservoir of a second volume (101 in 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Boatman to include the first fluid delivery reservoir of a first volume; the second fluid delivery reservoir of a second volume; wherein the first fluid delivery reservoir is in fluid communication with the first balloon and the second fluid delivery reservoir is in fluid communication with the second balloon, as taught by Steffen, for the purpose of rendering Boatman operable for its intended purpose.
Regarding claim 2, in the modified system of Boatman, Steffen discloses the first fluid delivery reservoir and the second fluid delivery reservoir are syringes (fig. 17). 
Regarding claim 6, in the modified system of Boatman, Boatman discloses the catheter comprises a strain-relief section at the proximal end (fig. 1; see below).

    PNG
    media_image1.png
    416
    193
    media_image1.png
    Greyscale

Regarding claim 9, modified Boatman teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the drug delivery system further comprises a housing that holds the first fluid delivery reservoir and the second fluid delivery reservoir.
As discussed above, Steffen teaches a similar system (10 in fig. 1) which comprises a housing that holds the first fluid delivery reservoir and the second fluid delivery reservoir (40 in fig. 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of modified Boatman to include a housing that holds the first fluid delivery reservoir and the second fluid delivery reservoir, as taught by Steffen, for the purpose of providing a means for easily handling both reservoirs and to further aid in the orientation of the reservoirs, as taught by Steffen (paragraph 41, last three lines). 
Regarding claim 11, Boatman discloses a method for treating a condition at a target location in a body lumen of a subject in need thereof, the method comprising: 
establishing an entry portal into the body lumen (paragraph 57 discloses using the Seldinger technique), introducing a guide wire (36 in fig. 1) through the entry portal to the target location (paragraph 57 discloses using the Seldinger technique); 
directing the guide wire through the body lumen to the target location (paragraph 57 discloses using Seldinger technique); 
feeding a catheter (22 in fig. 1) along the guide wire, through the entry portal and to the target location (paragraph 57); wherein the catheter is part of a drug delivery system (10 in fig. 1); 

wherein the first balloon is located within the second balloon (fig. 3), the second balloon comprising a proximal end and a distal end (fig. 3), wherein the first balloon is not in fluid communication with the second balloon (fig. 3; paragraph 26), wherein the second balloon is perforated (fig. 3), and wherein the perforations in the second balloon are (1) smallest at the proximal end of the second balloon and increase in size incrementally towards the distal end of the second balloon (paragraph 53; fig. 3) and/or (2) at a lower numerical density at the proximal end of the second balloon and increase in numerical density incrementally towards the distal end of the second balloon (paragraph 53; fig. 3); 
expelling a first physiologically acceptable solution from the first fluid delivery reservoir, thereby inflating the first balloon and occluding the body lumen at the target site (paragraph 57; fig. 4), and exerting pressure from the first balloon to press the perforations of the second balloon into direct contact with the target site in the body lumen (fig. 4; see response to arguments); 
and expelling a second physiologically acceptable solution from the second fluid delivery reservoir, wherein pressure from the first balloon forces the second physiologically acceptable solution through the perforations in the second balloon (paragraph 45; see response to arguments) thereby applying the second physiologically acceptable solution to the target site through the perforations in the second balloon 
and wherein the first balloon is longitudinally ribbed (312 in figs. 7A-C), creating longitudinal fluid channels on its outer surface within the second balloon (328 in figs. 7B and 7C; paragraph 65).
Boatman further discloses a first port (34 in fig. 1) and a second port (32 in fig. 1) which are connectable to a source of inflation fluid and injection fluid, respectively.  However, Boatman does not explicitly teach or disclose a first fluid delivery reservoir of a first volume; a second fluid delivery reservoir of a second volume; wherein the first fluid delivery reservoir is in fluid communication with the first balloon and the second fluid delivery reservoir is in fluid communication with the second balloon.
Steffen teaches a similar system (fig. 1) comprising a catheter (90 in fig. 2), hub having two ports (50 in fig. 1), and a first balloon (75 in fig. 16) and a second balloon (70 in fig. 16).  Steffen further teaches a first fluid delivery reservoir of a first volume (101 in fig. 17); a second fluid delivery reservoir of a second volume (101 in fig. 17); wherein the first fluid delivery reservoir is in fluid communication with the first balloon (the balloon inserted into the “BALLOON” side of the holder in fig. 16 is understood to be in communication with the first balloon; paragraphs 49-51) and the second fluid delivery reservoir is in fluid communication with the second balloon (the balloon inserted into the “SOLUTION” side of the holder in fig. 16 is understood to be in communication with the second balloon; paragraphs 49-51).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Boatman to include 
Regarding claim 12, in the modified method of Boatman, Boatman discloses the body lumen is a blood vessel (paragraph 33).
Regarding claim 13, modified Boatman teaches all of the claimed limitations set forth in claim 11, as discussed above.  Boatman further discloses that the system is intended to be placed in any body lumen (paragraph 33).  However, modified Boatman does not explicitly teach the lumen being a lymphatic vessel.
Steffen teaches a similar method of using a drug delivery system (fig. 1) and further teaches that the system can be placed in a lymphatic vessel (paragraph 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Boatman to have the body lumen be a lymphatic vessel since Steffen teaches that the device can be used to treat malformations which occur in the lymphatic system (paragraph 2).
Regarding claim 14, in the modified method of Boatman, Boatman discloses the body lumen is selected from the group consisting of the small intestine, large intestine, esophagus, bile duct, pancreatic duct, urethra, ureter, bronchus, bronchiole, and sinus (paragraph 33).
Regarding claim 15, modified Boatman teaches all of the claimed limitations set forth in claim 11, as discussed above.  Boatman further discloses a method which 
As discussed above, Steffen teaches a similar method which can be used to treat varicose veins (paragraph 2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Boatman to be used to treat varicose veins since Steffen teaches that devices with the structure of Boatman can be used to treat varicose veins. 
Regarding claim 17, modified Boatman teaches all of the claimed limitations set forth in claim 11, as discussed above.  Boatman further discloses a method which broadly applies to treating any body vessel (paragraph 33) with any therapeutic agent (paragraph 56).  However, Boatman does not explicitly teach or disclose the drug or active ingredient being a sclerosing agent.
As discussed above, Steffen teaches a similar method in which the drug or active ingredient is a sclerosing agent (paragraph 11).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the drug or active ingredient of Boatman to be a sclerosing agent since Steffen teaches that this agent can treat blood vessels or blood vessel malformations (paragraph 2).
Regarding claim 18, in the modified method of Boatman, Steffen discloses the sclerosing agent comprises sodium tetradecyl sulfate or polidocanol (paragraph 7).
Regarding claim 19, modified Boatman teaches all of the claimed limitations set forth in claims 11 and 17, as discussed above, but does not explicitly teach that the sclerosing agent is applied to the target location as a foam.
However, Steffen teaches applying a sclerosing agent to the target location and further teaches that a foamed sclerosing agent is more efficacious (paragraph 7).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the agent to be applied to the target location as a foam since Steffen teaches that foam is better at treating longer and larger veins and does not mix with the blood (paragraph 7).
	Regarding claim 21, modified Boatman teaches the system of claim 1 (see discussion above).  Boatman further discloses that the system if included as a kit (fig. 1) including a guidewire (36 in fig. 1).
	Regarding claim 28, in the modified system of Boatman, Boatman discloses the longitudinal channels are linear along the first balloon (paragraph 68 discloses the channels can be straight).
	Regarding claim 29, in the modified system of Boatman, Boatman discloses the longitudinal channels are undulating along the first balloon (paragraphs 67 and 68 disclose the channels being sinusoidal/wavy and varying in depth).
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatman in view of Steffen, as applied to claim 1 above, and further in view of Slater (US 20050107738).
Regarding claim 3, modified Boatman teach all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the first volume of 
However, Boatman does disclose that the volume of the first balloon is less than the volume of the second balloon (fig. 3).  Slater teaches a drug delivery system (fig. 2) comprising a first fluid delivery reservoir (21 in fig. 2) for inflating a balloon (paragraph 124) and a second fluid delivery reservoir (41 in fig. 2) for delivering a therapeutic agent to a body target (paragraph 124) and wherein the first volume of the first fluid delivery reservoir and the second volume of the second fluid delivery reservoir are different (paragraph 124 discloses that the reservoir which delivers a therapeutic agent has a greater volume).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second fluid delivery reservoir to be greater than the first fluid delivery reservoir since Boatman discloses that the first balloon is smaller than the second balloon and the larger second reservoir would ensure enough therapeutic agent is delivered through the second balloon of Boatman.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatman in view of Steffen, as applied to claim 1 above, and further in view of Eaton (US 20120143054).
Regarding claim 10, modified Boatman teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the second balloon is coated with, or comprises an embedded, drug or active ingredient.
Eaton teaches a similar drug delivery device (figs 1 and 3A) in which the second (outer) balloon (42 in fig. 4A) is coated with a drug or active ingredient (260 in fig. 4A; .
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatman in view of Steffen, as applied to claim 11 above, and further in view of Schaeffer (US 20100331817).
Regarding claim 16, modified Boatman teaches all of the claimed limitations set forth in claim 11, as discussed above.  Boatman further discloses a method which broadly applies to treating any body vessel (paragraph 33) with any therapeutic agent (paragraph 56).  However, Boatman does not explicitly teach or disclose the condition being cancer.
Schaeffer teaches a similar method comprising a drug delivery system (fig. 1A) having a first and second balloons (figs. 2A/B) in which the second balloon is porous (fig. 2B).  Schaeffer teaches that this type of drug delivery system can be used in a method to treat cancer (paragraph 4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Boatman to be used to treat cancer since Schaeffer teaches that devices with the structure of Boatman can be used to treat cancer (paragraph 4). 
Regarding claim 20, modified Boatman teaches all of the claimed limitations set forth in claim 11, as discussed above.  Boatman further discloses a method which broadly applies to treating any body vessel (paragraph 33) with any therapeutic agent 
As discussed above, Schaeffer teaches a similar method of using a drug delivery device (fig. 1A) in which the drug is a chemotherapeutic agent (paragraph 9).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the drug or active ingredient of Boatman to be a chemotherapeutic agent, as taught by Schaeffer for the purpose of treating cancer.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatman in view of Steffen, as applied to claim 1 above, and further in view of Kelly (US 20150283360).
Regarding claim 24, modified Boatman teaches all of the limitations set forth in claim 1, as discussed above.  Boatman further discloses that the channels can have a variety of shapes (paragraph 68).  However, modified Boatman does not explicitly disclose the longitudinal channels spiral around the first balloon.
Kelly teaches a balloon catheter (fig. 1A) having a balloon (106 in fig. 1A) comprising a plurality of longitudinal channels on the exterior surface of the balloon (140 in fig. 1A).  Kelly further discloses that the longitudinal channels spiral around the first balloon (paragraph 24).    It appears that the device of modified Boatman would operate equally well with the claimed spiral channels since Kelly teaches that this configuration is suitable for transmitting a drug from the first end of the balloon to the second end (paragraph 24).  Further, applicant has not disclosed that the claimed longitudinal spiral channels solve any stated problem or is for any particular purpose (specification .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatman in view of Steffen, as applied to claim 11 above, and further in view of Rabiner (US 20110313356).
Regarding claim 25, modified Boatman teaches all of the claimed limitations set forth in claim 11, as discussed above, but does not teach or disclose the drug or active ingredient comprises beads for blocking a lumen. 
Rabiner teaches that an active ingredient may be delivered in bead-form (paragraph 41) to a body lumen (fig. 8D) which can block a lumen (fig. 8D shows the beads positioned in the lumen and therefore blocks a portion of the lumen).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the active agent of modified Boatman to further comprise beads since Rabiner teaches that these beads can be designed to release the active agent at an appropriate time for a given application (paragraph 41).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boatman in view of Steffen, as applied to claims 11, 17, and 18 above, and further in view of Patrick (US 20050107653).
Regarding claim 26, modified Boatman teaches all of the claimed limitations set forth in claim 11, as discussed above, but does not teach or disclose a drug or active ingredient is further embedded in the second balloon.
Patrick teaches a system comprising an inner first balloon (40 in fig. 4a) positioned within an outer second balloon (20 in fig. 4a).  Patrick further teaches a drug or active ingredient is further embedded in the second balloon (paragraph 24).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second balloon of modified Boatman to have a drug embedded in the second balloon, as taught by Patrick.  This modification would ensure drug is transferred to the vessel wall upon contact of the second balloon with the vessel wall.
Regarding claim 27, modified Boatman teaches all of the claimed limitations set forth in claims 11, 17, and 18, as discussed above.  Steffen further teaches that sodium tetradecyl sulfate and polidocanol are efficacious sclerosing agents in treating varicose veins (paragraphs 2 and 7).  However, Boatman does not teach or disclose sodium tetradecyl sulfate or polidocanol is further embedded in the second balloon.  
As discussed above, Patrick teaches a system comprising an inner first balloon (40 in fig. 4a) positioned within an outer second balloon (20 in fig. 4a).  Patrick further teaches a drug or active ingredient is further embedded in the second balloon (paragraph 24).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second balloon to have sodium tetradecyl sulfate and polidocanol embedded into the wall of the second .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783 
                                                                                                                                                                                                       /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783